Citation Nr: 1621146	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel










INTRODUCTION

The Veteran had active service from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2013, the Board denied the claims currently on appeal.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in September 2015, the Court granted a Joint Motion for Remand (JMR) and remanded the issues currently on appeal back to the Board for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination for his claimed hearing loss and tinnitus in April 2011.  The examiner opined that it was less likely as not caused by or a result of in-service noise exposure.  The examiner also opined that the Veteran's tinnitus was less likely as not caused by or a result of in-service noise exposure.  The examiner noted that the Veteran's tinnitus was most likely related to the sudden hearing loss he suffered in his left ear following open heart surgery.  

The Board subsequently denied the Veteran's claims, but he appealed the denials to the Court.  In September 2015, the Court remanded these issues back to the Board for further evidentiary development.  The Court noted that the April 2011 VA examiner's opinion was ambiguous, as the examiner related the Veteran's right ear hearing loss to both noise exposure and other etiologies such as age.  Nonetheless, she ultimately concluded that the Veteran's hearing loss was not a result of in-service noise exposure.  The parties agreed that this opinion was inadequate since the examiner failed to offer a clear rationale for her opinion in light of the fact that she opined that the Veteran's hearing loss was consistent with noise exposure.  

In addition, the Court noted that the Veteran referenced in June 2010 that he experienced sudden hearing loss associated with an episode of dizziness, nausea and vomiting.  He reported that he was diagnosed with an inner ear infection in October 2002.  He also noted that he had heart surgery in 2001.  The Veteran again reported this history during his April 2011 VA examination.  No efforts have yet been taken to obtain these records and this must be done before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the current etiology of his bilateral sensorineural hearing loss and tinnitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  All indicated tests and studies should be performed, and the examiner is asked to address the following:

(a) Whether it is at least as likely as not (50% or greater probability) that the Veteran's bilateral sensorineural hearing loss manifested during, or as a result of, acoustic trauma during military service?  In providing an opinion, the examiner should consider and discuss the April 2011 examiner's opinion relating the Veteran's hearing loss, possibly, to acoustic trauma.  

(b) Whether it is at least as likely as not (50% or greater probability) that the Veteran's tinnitus is related to his hearing loss, or, whether it is at least as likely as not related to military service.  

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding the history of his hearing loss must be considered and discussed.  

2.  Contact the Veteran and ask him to provide VA with any additional evidence he has in support of his claims.  All reasonable attempts should then be made to obtain any identified records, as well as the private records of heart surgery in 2001 and an inner ear infection in 2002.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



